 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT | DOCUMENT
SOUTHERN DISTRICT OF NEW YORK | i: LECTRONICALLY FILED
H DOC # :
ROXX ALLISON LTD., er CILED: HAT
Plaintiff, 19-cv-3000 (JSR)
~against- OPINION AND ORDER

 

THE JEWELERS INC.,

Defendant.

 

 

 

JED S. RAKOFF, U.S.D.J.

Before the Court is a motion to dismiss the complaint for
want of personal jurisdiction. See Motion to Dismiss, ECF No. 12.
For the reasons that follow, the motion is denied.

“In reviewing a motion to dismiss pursuant to Fed. R. Civ. P.
12(b) (2), a court may look to evidence outside the pleadings.”

Sandoval v. Abaco Club on Winding Bay, 507 F. Supp. 2d 312, 315

 

(S.D.N.Y. 2007). “The plaintiff bears the burden of establishing
personal jurisdiction over the defendant. Prior to trial, however,
when a motion to dismiss for lack of jurisdiction is decided on
the basis of affidavits and other written materials, the plaintiff

need only make a prima facie showing.” Seetransport Wiking Trader

 

Schiffarhtsgesellschaft MBH & Co., Kommanditgesellschaft vv.

Navimpex Centrala Navala, 989 F.2d 572, 580 (2d Cir. 1993) (quoting

 

Taylor v. Phelan, 912 F.2d 429, 431 (10th Cir.1990) (per curiam)).
At this very early stage of the case, “the plaintiff’s prima facie

showing may be established solely by allegations.” Ball v.

 
Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir.
1990). By filing a Rule 12(b) (2) motion, a defendant “assumes the
truth of the plaintiff’s factual allegation for purposes of the
motion and challenges [only] their sufficiency.” Id. Unless the
district court chooses to hold an evidentiary hearing - which it
is permitted but not obligated to do - a plaintiff’s prima facie
showing requires that the motion be denied, even in the face of

controverting evidence from the defendant. Dorchester Fin. Sec.,

 

Inc. v. Banco BRJ, S.A., 722 F.3d 81, 85-86 (2d Cir. 2013) (per
curiam).

Here, the Court did not find it necessary to hold a hearing,
because the facts, as alleged in the pleadings and supplemented by
the parties’ submissions, are largely undisputed. Plaintiff Roxx
Allison Ltd. is a jewelry wholesaler incorporated and located in
New York. First Amended Compl. (“1AC”) @ 1, ECF No. 7. Defendant
The Jewelers Inc. is a jewelry retailer incorporated and located
in Las Vegas, Nevada. Yerushalmi Decl. I 2, ECF No. 14. In 2014,
a Roxx Allison representative visited The Jewelers flagship store
in Las Vegas with samples of merchandise, and The Jewelers agreed
to sell Roxx Allison jewelry. Id. 7 7. Over the next several years,
Roxx Allison sold pieces to The Jewelers on numerous occasions.
Sometimes the deals were arranged in person in Las Vegas (either
at The Jewelers store or at a trade show), while other times they

were arranged by email or telephone. Id. II 8-9. In the instant

2

 
suit, Roxx Allison claims that The Jewelers has not paid for all
the jewelry it retained. 1AC 7 15. The Jewelers argue that the
parties’ relationship was focused on Nevada and that it cannot be
haled into court in New York.

“Establishing personal jurisdiction over a party ‘requires
satisfaction of three primary elements’: (1) procedurally proper
service of process on the defendant; (2) a statutory basis for
personal jurisdiction; and (3) the exercise of jurisdiction must
be consistent with ‘constitutional due process principles.’”
Quinio v. Aala, 344 F. Supp. 3d 464, 479-80 (E.D.N.Y. 2018)

(quoting Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673

 

F.3d 50, 59-60 (2d Cir. 2012)). “Whether a federal district court
has personal jurisdiction over a non-resident defendant is first
determined with reference to the law of the jurisdiction in which
that district court sits” ~ in this case, New York. Sandoval, 507
EF. Supp. 2d at 315 (citation omitted). Because defendant does not
challenge the service of process, the Court proceeds to examine
New York’s long-arm statute.

New York law permits the exercise of specific personal
jurisdiction over any non-domiciliary who “transacts any business

within the state or contracts anywhere to supply goods or services

 
in the state.” N.Y. C.P.L.R. § 302(a)(1).} This “is a ‘single act
statute’ and proof of one transaction in New York is sufficient to
invoke jurisdiction, even though the defendant never enters New
York, so long as the defendant’s activities here were purposeful
and there is a substantial relationship between the transaction

and the claim asserted.” Kreutter v. McFadden Oil Corp., 522 N.E.2d

 

40, 43 (N.Y. 1988).

“To determine the existence of jurisdiction under section
302 (a) (1), a court must decide (1) whether the defendant ‘transacts
any business’ in New York and, if so, (2) whether this cause of
action ‘aris[es] from’ such a business transaction.” Best Van

Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d Cir. 2007) (alteration

 

in original). “Transacting business” is defined as “purposeful
activity,” or “some act by which the defendant purposefully avails
itself of the privilege of conducting activities within the forum

State, thus invoking the benefits and protections of its laws.”

 

Id. (quoting McKee Elec. Co. v. Rauland-Borg Corp., 229 N.E.2d
604, 607 (N.Y. 1967)). “Several factors should be considered in
determining whether an out-of-state defendant transacts business
in New York,” including but not limited to whether the defendant

has an ongoing contractual relationship with a New York

 

2 Plaintiff does not claim that the Court has general jurisdiction over
defendant pursuant to N.Y. C.P.L.R. § 301, nor that any of the other
bases for specific jurisdiction in § 302 apply.

4

 
corporation; whether the contract was negotiated in New York; and
whether the defendant has visited New York in relation to the
contract. Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 22 (2d
Cir. 2004).

Here, although representatives of The Jewelers never traveled
to New York for business, the nature and quality of the parties’
relationship vis-a-vis New York supports the exercise of
jurisdiction. Roxx Allison and The Jewelers engaged in a four-
year-long business relationship whereby The Jewelers bought
jewelry worth several hundred thousand dollars. While some of these
purchases were negotiated in person in Las Vegas, others were
placed by phone or email and those communications had just as much
connection to New York as to Nevada. New York law is clear that a
party is subject to personal jurisdiction when that party makes
repeated, purposeful telephone calls into the state for the purpose

of transacting business. See, e.g., Parke-Bernet Galleries, Inc.

 

 

v. Franklyn, 256 N.E.2d 506, 508 (N.Y. 1970) (holding that
jurisdiction could be exercised over out-of-state defendant who

participated in auction bidding by telephone); C. Mahendra (N.Y.),

 

LLC v. Nat’l Gold & Diamond Ctr., 125 A.D.3d 454, 457-58 (1st Dep’t

 

2015) (approving exercise of personal jurisdiction over California
diamond seller who placed several orders over two years from New

York wholesaler).

 
Defendant argues that telephone calls placed from out-of-
state can never be sufficient to confer personal jurisdiction,
absent some additional connection to the forum. But while it is
true that New York courts “have generally held telephone
communications to be insufficient for finding purposeful activity
conferring personal jurisdiction,” nonetheless, “in some cases,
telephone communications will, in fact, be sufficient to confer
jurisdiction.” Id. at 457. In distinguishing these two situations,
New York courts have suggested certain helpful guideposts, such as
the nature and extent of the activity in New York, the size and

number of the transactions, and so on. Compare Parke-Bernet

 

Galleries, 256 N.E.2d at 508 (noting that single telephone order

would not confer jurisdiction), with Fischbarg v. Doucet, 880

 

N.E.2d 22, 27 (N.Y. 2007) (upholding exercise of jurisdiction over
defendant who sought to establish attorney-client relationship

with New York plaintiff); and Deutsche Bank Sec., Inc. v. Montana

 

Bd. of Investments, 850 N.E.2d 1140, 1143 (N.Y. 2006) (upholding

 

exercise of jurisdiction over sophisticated defendant who
negotiated sale of $15 million in bonds with New York trader); see

also Sunward Elecs., 362 F.3d at 23 (“[T]he amount of purchases by

 

Defendants from New York alone may be sufficient to confer
jurisdiction.”). And the law is clear that “the purposeful creation
of a continuing relationship with a New York corporation” will

confer jurisdiction, “even though defendants never entered New

 
York.” Fischbarg, 880 N.E.2d at 27 (quoting George Reiner & Co. v.

 

Schwartz, 363 N.E.2d 551, 554 (N.Y. 1977)).

There is no question that the defendant here purposefully
created a continuing relationship with plaintiff. Defendant did
not make an isolated order or two; the relationship with Roxx
Allision spanned multiple years and substantial purchases. Indeed,
this case is materially indistinguishable from Mahendra, in which
the First Department upheld the exercise of jurisdiction over an
out-of-state diamond retailer who placed telephone orders with a
New York wholesaler, even though “defendant’s employees did not
travel to New York on business.” 125 A.D.3d at 456. That decision
virtually dictates the result here.

Next, defendant suggests that the exercise of jurisdiction
would be improper because Roxx Allison initiated the relationship
and was the driving force behind it. But as the New York courts
have stated, “it is not necessarily who initiated contact that is
determinative, but rather, the nature and quality of the contacts

and the relationship established as a result.” Grimaldi v. Guinn,

 

72 A.D.3d 37, 51 (2d Dep’t 2010). Defendants admits to initiating
at least some of the communications at issue in this case, and to
reaching out to plaintiff to place orders. It is clear, then, that
this was not a one-sided arrangement. Moreover, plaintiff has
submitted a declaration claiming that defendant “frequent[ly]”

made inquiries about, or placed orders for, plaintiff’s

 
merchandise. Alibayof Decl. 4 4, ECF No. 19. That assertion is
Supported by exhibits containing what appear to be over twenty
emails from a representative of The Jewelers, reaching out to Roxx
Allison for the purpose of placing orders. Id. 9 5. Because “all
factual disputes are resolved in the plaintiff’s favor” at this
early stage, Seetransport Wiking, 989 F.2d at 580, the Court finds,
contrary to defendant’s assertion, that defendant initiated
communications and purchase orders more than infrequently.
Alternatively, defendant argues that emails, text messages,
and telephone calls between the parties are insufficient to
establish personal jurisdiction over defendant in New York because
New York was not the “center of gravity” of the transactions. It
is true that some decisions by federal courts in this district
(including by the undersigned) have sometimes stated that
“{c]lommunications into New York will only be sufficient to
establish personal jurisdiction if they were related to some
transaction that had its ‘center of gravity’ inside New York.”
Maranga v. Vira, 386 F. Supp. 2d 299, 306 (S.D.N.Y. 2005); see

also, e.g., MEE Direct, LLC v. Tran Source Logistics, Inc., No.

 

12-cv-6916 (SAS), 2012 WL 6700067, at *3 (S.D.N.Y. Dec. 26, 2012);

ING Global v. United Parcel Service Oasis Comp Supply Corp., No.

 

ll-cv-5697 (JSR), 2012 WL 28259, at *3 (S.D.N.Y¥. Jan. 4, 2012)
(Rakoff, J.). But on reflection, the Court is no longer persuaded

that the “center of gravity” test accurately reflects the law as

 
it is applied by New York courts. Indeed, the phrase seems to
appear in New York State court decisions only in the context of
choice-of~law analysis, not personal jurisdiction.

Regardless, New York is plainly at least one center of gravity
of the transactions at issue. The communications concerned the
purchase of jewelry located in New York. Perhaps Nevada, as the
ultimate destination of the shipment, was also a center of gravity
- but it would be strange indeed to say that New York was not the
focal point of a transaction concerning goods located in New York
and sold by a seller located in New York.

In the end, most of defendant’s arguments boil down to the
contention that the parties’ transactions had more to do with
Nevada than New York. Maybe so. But personal jurisdiction does not
exist only in the “best” forum, or the one with the closest
relationship to the transaction at issue. As long ago as 1970, the
New York Court of Appeals observed that “in this day of instant
long-range communications, one can engage in extensive purposeful
activity here without ever actually setting foot in [New York].”

Parke-Bernet Galleries, 256 N.E.2d at 508. In an era of ubiquitous

 

remote negotiations and contracts executed from different
countries, let alone states, it would blink reality to permit
defendants to argue that they could not have anticipated being
called into court in a state simply because they never physically

traveled there. To be sure, it is easy to imagine abuses of this

 
rule. But, as previously discussed, this case does not involve an
isolated transaction, nor was the defendant unaware of plaintiff’s
location. Defendant entered this relationship with eyes open.
Proceeding in this forum will work no grave injustice.

“By purposefully creating a continuous relationship with a
New York corporation and by maintaining constant communications
with it,” a defendant avails himself or herself “of the benefits
and privileges of transacting business in New York and is therefore
subject to jurisdiction under N.Y. C.P.L.R. § 302(a) (1).” House of
Diamonds v. Borgioni, LLC, 737 F. Supp. 2d 162, 167 (S.D.N.Y. 2010)
(holding that personal jurisdiction existed over purchaser who
approached New York diamond seller at Las Vegas trade show,
maintained continuouS communication with seller, and placed
several orders). Here, regardless of who first approached whom,
defendant purposefully and voluntarily maintained a years-long
relationship with plaintiff, during which time defendant placed
many orders for jewelry worth a great sum of money. Accordingly,
The Jewelers transacted business within New York within the meaning
of C.P.L.R. § 302(a) (1). There is no serious dispute that the
instant suit “arisfes] from” that transaction of business. The
Court therefore finds that personal jurisdiction is proper under
New York’s long-arm statute.

Additionally, while defendant does not raise a constitutional

objection to the exercise of personal jurisdiction, the Court

10

 
further concludes that due process is not offended by the
maintenance of this suit. Although “section 302(a) (1) of New York’s
long-arm statute and constitutional due process are not
coextensive,” it is “rare” for a case where “personal jurisdiction
[is] permitted under the long-arm statute” to “be prohibited under

due process analysis.” Licci ex rel. Licci v. Lebanese Canadian

 

Bank, SAL, 732 F.3d 161, 170 (2d Cir. 2013). Here, the Court is
satisfied that minimum contacts exist, as defendant purposefully
engaged in an ongoing business relationship with a New York company
and regularly placed orders with that company through phone, email,
and text over several years.

For the foregoing reasons, defendant’s motion to dismiss is
denied. The Clerk of the Court is directed to close docket entry
12.

SO ORDERED.
Dated: New York, NY Neff LA
fr oy

4

guly /Q 2019 JED S. RAKOFF, U.S.D.J.

11
